DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DARYL JONES,
                                Appellant,

                                     v.

                        MARLENE M. JONES,
                            Appellee.

                              No. 4D18-2006

                              [March 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502003DR004607XXXXMB.

   John P. Fenner, Boca Raton, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.